Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Neil J. Firetog, a Justice of the Supreme Court, Kings County, from proceeding with trial of a criminal action entitled People v Norris, pending under Kings County indictment No. 8697/02, and application for poor person relief.
Ordered that the branch of the application which is for poor *492person relief is granted, to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and that branch of the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see, Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Santucci, J.P., Crane, Skelos and Lifson, JJ., concur.